Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/18/2020, with respect to the previous objection to the drawings with regards to claims 15-17 have been fully considered and are persuasive.  Applicant has canceled claims 15-17.  The previous objection to the drawings has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/18/2020, with respect to the previous objections to claims 2-17 have been fully considered and are persuasive.  Applicant has amended claims 2-7, 9-11, and canceled claims 8, 12-17 to obviate the issues.  The previous objections to claims 2-17 has been withdrawn. 


Applicant's arguments filed 11/18/2020 regarding the previous 112(b) rejection of claim 1 have been fully considered but they are not persuasive.
Applicant argues the amendment to claim 1 positively recites the posts are melted.
Examiner respectfully disagrees.  Examiner agrees that Applicant does recite the passage the “posts are melted”, but has concerns regarding the ambiguity of the limitation(s) due to limitations such as “configured to” and “to create” (see 112(b) rejection below).  Examiner considers the claim language must be phrased consistently.


Applicant’s arguments, see Remarks, filed 11/18/2020, with respect to the previous 112(b) rejection of claim 12 have been fully considered and are persuasive.  Applicant has canceled claim 12.  The previous 112(b) rejection of claim 12 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/18/2020, with respect to the previous 103 rejection of claim 1 under modified Kwon have been fully considered and are persuasive.  Applicant has amended 

Examiner’s Comment
Examiner did not apply new matter rejections to claims 28 & 29.  Applicant discloses the receiving windows 150 receive the intermediate door hooks 152 to form a mating/matching coupling set (see Applicant’s Figures 10-11, receiving windows 150, intermediate door hooks 152.  specification, [0049]), and Examiner considers one of ordinary skill in the art would reasonably understand/expect that their numbers would correspond with each other.  

Examiner is also not currently in possession of prior art to suggest claim 1, but requires additional clarification regarding the 112 issues (see below) which define the claim scope thereof.  Examiner also refers to the pertinent prior art.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 & 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites “each of the plurality of receiving openings is arranged with an intermediate door hook positioned adjacent one side and a cover hook opening positioned adjacent the other side”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 10, door cover hook opening 142, heat stake towers 146, intermediate door hooks 152).  Examiner considers that the “receiving openings” refer to the openings in stake towers 146.  While Examiner considers Figure 10 does support one instance of this arrangement, Examiner did not identify support that “each” of the openings in heat stake towers 146 have this feature from the drawings or specification (e.g. Examiner cannot “extrapolate” that Figure 10 would extend to every instance).  Additionally, from Examiner’s best understanding of Applicant’s Figure 9 which depicts the intermediate door 104, this does not appear to be the case.  Applicant must either amend or further clarify support for this limitation.    
Claim 27 recites “the plurality of receiving windows is arranged about a perimeter of the door cover”.  Examiner has reviewed Applicant’s disclosure (see Figure 11a, receiving windows 150), but the receiving windows 150 appear to be placed about the perimeter of the trim element/trim ring 106 rather than door cover 102.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, 21-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a plurality of posts, with “the posts configured to be received within the receiving openings” and “melted to create a plurality of caps that secure the trim element to the intermediate door”.  Examiner still considers it ambiguous as to whether the posts are melted to create the caps.  The language “configured to be receive” and “to create a plurality of caps” suggest capability/intended use, while “are melted” would suggest that they are melted.  Examiner believes Applicant is intending to positively claim the melting/cap (also see Applicant’s arguments, pages 5-6 regarding the 112 issues which reinforce this).  Examiner considers this should be rephrased to “the post are received within the receiving openings, wherein the posts are melted and create a plurality of caps that secure the trim element to the intermediate door”.  
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claim 1 introduces “a plurality of receiving windows” but does not assign the receiving windows to any particular positively recited feature.  While this is introduced in the clause pertaining to the trim element, these do not appear to be technically assigned to the trim element.  Examiner considers these should be assigned (e.g. “the trim element further comprising a plurality of receiving windows”,  or alternative phrasing).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Hwang (US 20070125132) teaches a washing machine door assembly (see Figures 2-7, outer frames 31 & 41, door decos 32 & 42 door cover 43, inner frames 35 & 45, insertion bosses 411, fitting bosses 421, hooks 422, .  [0011], [0013], [0039], [0041], [0049]-[0056]).  Kim et al. (US 20150008807) teaches a washing machine door assembling structure (see Figures 3-8, first door member 21, second door member 22, touch panel unit 27, first frame 41, second frame 42, hook part 44, fastening protrusions 61, fastening holes 62, fixing part 70, fixing protrusion 71.  [0062]-0065], [0072], [0080], [0087]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714